Citation Nr: 0210570	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  01-06 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether the veteran filed a timely notice of disagreement 
(NOD) with respect to a February 1998 decision on waiver of 
indebtedness.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from October 1972 to 
October 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1998 decision on waiver of 
indebtedness of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which denied the 
veteran's request for waiver of an overpayment, calculated in 
the amount of $15,629.00.

The Board has recharacterized the issue to consider the 
timeliness of the NOD.  The Board may address questions 
pertaining to its jurisdictional authority to review a 
particular case, including, but not limited to, determining 
whether NOD's and substantive appeals are adequate and 
timely, at any stage in a proceeding before it, regardless of 
whether the agency of original jurisdiction (AOJ) addressed 
such questions.  When the Board raises a question as to a 
potential jurisdictional defect on its own initiative, all 
parties to the proceeding and their representatives, if any, 
will be given notice of the potential jurisdictional defects 
and granted a period of 60 days following the date on which 
such notice is mailed to present written argument and 
additional evidence.  The date of mailing of the notice will 
be presumed to be the same as the date stamped on the letter 
of notification.  The Board may dismiss any case over which 
it determines it does not have jurisdiction.  See 66 Fed. 
Reg. 53,339, 53,339-53,340 (Oct. 22, 2001) (to be codified at 
38 C.F.R. § 20.101).

In November 2001, the Board sent the veteran a letter 
informing him of its intent to consider the timeliness of the 
NOD with respect to his claim for waiver of overpayment.  The 
veteran was provided 60 days within which to present written 
argument, additional evidence relevant to jurisdiction, or to 
request a hearing on the question of timeliness of the NOD.  
The veteran did not respond and therefore, the Board will 
proceed on the evidence of record.




FINDINGS OF FACT

1. In February 1998, the veteran's request for a waiver of an 
overpayment in the amount of $15,629.00 was denied.  By 
letter dated February 10, 1998, the veteran was notified 
of this decision and of his procedural and appellate 
rights.

2. Neither the veteran nor his representative submitted 
written communication that can reasonably be construed as 
a NOD within the 1-year period following the February 10, 
1998 notice of the decision on waiver of indebtedness.


CONCLUSION OF LAW

The veteran did not submit a timely NOD with the February 
1998 decision that denied a waiver of indebtedness.  See 
38 C.F.R. §§ 20.201, 20.302(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-
45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The Board notes that the VCAA does not apply to cases 
regarding waiver of recovery of overpayment.  See Barger v. 
Principi, 16 Vet. App. 132 (2002).  Accordingly, under the 
circumstances of this case, a remand solely for consideration 
of the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

An appeal consists of a timely filed NOD in writing and, 
after a statement of the case (SOC) has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2001).  
A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the AOJ and a desire to 
contest the result will constitute a NOD.  While special 
wording is not required, the NOD must be in terms that can be 
reasonably construed as disagreement with that determination 
and a desire for appellate review.  If the AOJ gave notice 
that adjudicative determinations were made on several issues 
at the same time, the specific determinations with which the 
claimant disagrees must be identified.  38 C.F.R. § 20.201 
(2001).  

Except in the case of simultaneously contested claims, a 
claimant, or his or her representative, must file a NOD with 
a determination by the AOJ within 1-year from the date that 
that agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  The date of 
mailing the letter of notification of the determination will 
be presumed to be the same as the date of that letter for the 
purposes of determining whether an appeal has been timely 
filed.  38 C.F.R. § 20.302(a) (2001).  

In February 1998, the Committee on Waivers and Compromises 
(Committee) denied the veteran's request for waiver of the 
recovery of an overpayment of improved disability pension 
benefits, in the calculated amount of $15,629.00, finding 
that recovery would not be against the principles of equity 
and good conscience.  By letter dated February 10, 1998, the 
veteran was notified that his request for waiver had been 
denied.  The letter enclosed VA Form 1-4107 which explained 
his procedural and appellate rights. 

In March 1999, the veteran submitted a medical expense report 
and thereafter, an award action was taken to adjust benefits.  
In June 2000, the veteran was notified of an additional 
overpayment of benefits, apparently based on retroactive 
inclusion of unreported 1997 income.  

On June 19, 2000, the veteran submitted VA Form 21-4138, 
statement in support of claim, wherein he requested a waiver 
of his debt.  In July 2000, the RO furnished a SOC on the 
issue of entitlement to waiver of recovery of an improved 
pension overpayment of $15,629.00.  The summary of the 
evidence and adjudicative actions reported that a NOD was 
received on June 22, 2000. 

In reviewing the record, it appears that neither the veteran 
nor his representative submitted written correspondence which 
can reasonably be construed as a NOD within the 1-year period 
following the February 10, 1998 notice regarding the decision 
on waiver of indebtedness.  To the extent that the veteran 
filed a statement that could be reasonably construed as a NOD 
in June 2000, the Board observes that it was clearly received 
well after the expiration of the 1-year period following 
notification of the Committee's February 1998 decision.  

The veteran did not submit a timely NOD with the February 
1998 decision on waiver of indebtedness.  Accordingly, the 
Board does not have appellate jurisdiction over the issue of 
entitlement to waiver of recovery of an overpayment of 
$15,629.00.


ORDER

The appeal is dismissed.   



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

